352 F.2d 308
The OHIO CASUALTY INSURANCE COMPANY, a body corporate, and Jacqueline Marie Krasauskas, infant and John W. Krasauskas, father and next friend, Appellees,v.PENNSYLVANIA NATIONAL MUTUAL CASUALTY INSURANCE COMPANY, Appellant.
No. 10018.
United States Court of Appeals Fourth Circuit.
Argued November 2, 1965.
Decided November 5, 1965.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Harrison L. Winter, Judge.


1
Donald L. Allewalt, Baltimore, Md., for appellant.


2
Alva P. Weaver, III, Baltimore, Md. (Robert E. Coughlan, Jr., and Lord, Whip, Coughlan & Green, Baltimore, Md., on brief), for appellee Ohio Casualty Ins. Co.


3
Stanley Klavan, Silver Spring, Md., for appellees Jacqueline Marie Krasauskas, infant and John W. Krasauskas, father and next friend.


4
Before HAYNSWORTH, Chief Judge, SOBELOFF, Circuit Judge, and MICHIE, District Judge.


5
PER CURIAM.


6
The judgment is affirmed upon the opinion of the District Court.*


7
Affirmed.



Notes:


*
 Ohio Casualty Ins. Co. v. Pennsylvania Nat. Mut. Cas. Ins. Co., D.C., 238 F. Supp. 706